 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 5:18-mj-00076-JLT
11
                                  Plaintiff,            [PROPOSED] ORDER UNSEALING CASE
12
                            v.
13
     NEFTALI OMAR RIVAS-MENJIVAR,
14
                                 Defendant.
15

16

17          Upon application of the United States of America and good cause having been shown,

18          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

19 ordered unsealed, except that the unredacted complaint and supporting affidavit (criminal docket item

20 #2) shall remain sealed until further order of the Court.

21          THE COURT FURTHER ORDERS that the Government’s Ex Parte Application for Order

22 Keeping Sealed the Unredacted Complaint and Supporting Affidavit be sealed until further order of the

23 Court.

24

25
     IT IS SO ORDERED.
26
27      Dated:    November 20, 2018                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
28


      ORDER UNSEALING CASE
30
